                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

FRANK D RIVES, JR,                          )
                                            )
                        Plaintiff,          )
                                            )
                   v.                       )   No. 1:19-cv-04567-JPH-TAB
                                            )
JOHNNY WILSON,                              )
DENNIS BOYLE,                               )
CHRISTOPHER MYERS,                          )
MARK LUTHER,                                )
JOHN VAHLE,                                 )
MARION COUNTY SHERIFF                       )
DEPARTMENT,                                 )
                                            )
                        Defendants.         )

                ORDER SCREENING AMENDED COMPLAINT,
                   DISMISSING DEFICIENT CLAIM, AND
             DIRECTING ISSUANCE AND SERVICE OF PROCESS

      Indiana prison inmate Frank D. Rives, Jr. commenced this 42 U.S.C. §

1983 action on November 8, 2019, alleging five police officers viciously beat

him. Dkt. 2. In forma pauperis status has been granted. Dkt. 11.

                               I. Screening Standard

      Because Mr. Rives is a prisoner, his amended complaint is subject to the

screening requirements of 28 U.S.C. § 1915A(b). This statute directs that the

court shall dismiss a complaint or any claim within a complaint which “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted;

or (2) seeks monetary relief from a defendant who is immune from such relief.”

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of

Civil Procedure, a complaint must provide a “short and plain statement of the


                                        1
claim showing that the pleader is entitled to relief,” which is sufficient to

provide the defendant with “fair notice” of the claim and its basis. Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo

v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court

construes pro se pleadings liberally and holds them to less stringent standards

than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015).

                           II. Mr. Rives’s Complaint

      In his complaint, Mr. Rives names as defendants (1) Sheriff Officer

Johnny Wilson, (2) Sheriff Officer Dennis Boyle, (3) Sheriff Officer Christopher

Myers, (4) Sheriff Officer Mark Luther, (5) Sheriff Officer John Vahle, and (6)

the Marion County Sheriff Department. Dkt. 2 at 2. He alleges that the

defendant Sheriff Officers viciously beat, kicked, and stunned him. Id. at 3.

He also alleges the Officers “knocked a hole in the top of [his] head.” Id. This

conduct has caused him continuous headaches, back pain, and pain in his

legs. Id.

                                   III. Analysis

      Giving the complaint the liberal interpretation required at the screening

stage, these allegations sufficiently state a claim under 42 U.S.C. § 1983. The

claims against defendants Sheriff Officer Johnny Wilson, Sheriff Officer Dennis

Boyle, Sheriff Officer Christopher Myers, Sheriff Officer Mark Luther,

and Sheriff Officer John Vahle shall proceed.


                                         2
      The claims against the Marion County Sheriff Department cannot

proceed. Mr. Rives’s claims against the Marion County Sheriff Department are

effectively a suit against a municipality. Oesterlin v. Cook Cty. Sheriff’s Dep’t,

781 F. App’x 517, 520 (7th Cir. 2019). Under section 1983, a municipality

cannot be held vicariously liable for the actions of its agent or employee. Los

Angeles Cty. v. Humphries, 562 U.S. 29, 35–36 (2010) (explaining Monell v.

Dept. of Soc. Servs., 436 U.S. 658 (1978)). Rather, a municipality can be liable

only for its own actions and corresponding harm. Id. “The critical question

under Monell remains this: is the action about which the plaintiff is

complaining one of the institution itself, or is it merely one untaken by a

subordinate actor?” Glisson v. Ind. Dept. of Corrections, 849 F.3d 372, 381 (7th

Cir. 2017) (en banc). An action is one of the “institution itself” when the

municipality’s “official policy, widespread custom, or action by an official with

policy-making authority was the ‘moving force’ behind [the] constitutional

injury.” Dixon v. Cty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016) (citing Monell,

436 U.S. 658; City of Canton v. Harris, 489 U.S. 378, 379 (1989)).

      The “stringent” and precise grounds for Monell liability are required by

section 1983. Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 402–404, 415

(1997); see Humphries, 562 U.S. at 36. Courts must apply “rigorous standards

of culpability and causation” to prevent municipal liability from collapsing into

respondeat superior liability, which section 1983 prohibits. Brown, 520 U.S. at

405, 415.




                                         3
      Here, Mr. Rives does not allege any facts suggesting that the Officers that

attacked him acted pursuant to an official policy, widespread custom, or that

an official with policy-making authority was the “moving force” behind the

officer’s actions. Rather, the complaint only alleges that the action about

which Mr. Rives is complaining was untaken by a subordinate actor of these

institutions instead of the institutions themselves. Therefore, the claims

against the Marion County Sheriff Department are dismissed for failure to

state a claim upon which relief can be granted. The clerk is directed to this

defendant from the docket.

                        IV. Opportunity to Show Cause

      The section 1983 claims against Officers Johnny Wilson, Dennis Boyle,

Christopher Myers, Mark Luther, and John Vahle are the only viable claims

the Court has discerned in Mr. Rives’s complaint. If Mr. Rives believes the

Court has overlooked any claims or defendants, or if he believes the complaint

should be allowed to proceed against the Sheriff Department, he shall have

through January 10, 2019, in which to file a motion to reconsider.

                      IV. Issuance and Service of Process

      The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3)

to issue process to defendants Johhny Wilson, Dennis Boyle, Christopher

Myers, Mark Luther, and John Vahle in the manner specified by Rule 4(d).

Process shall consist of the complaint, dkt. [2], applicable forms (Notice of

Lawsuit and Request for Waiver of Service of Summons and Waiver of Service

of Summons), and this Order.


                                         4
SO ORDERED.
Date: 12/9/2019




Distribution:

FRANK D RIVES, JR
852403
MIAMI - CF
MIAMI CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

MIAMI E-FILE(COURT USE ONLY)
MIAMI CORRECTIONAL FACILITY (MCF)
Electronic Service Participant – Court Only

Johnny Wilson
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

Dennis Boyle
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

Christopher Myers
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

Mark Luther
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204

John Vahle
Marion County Sheriff’s Office
40 S Alabama St.
Indianapolis, IN 46204



                                       5
